
	

114 HRES 787 IH: Recognizing June 19, 2016, as this year’s observance of the historical significance of Juneteenth Independence Day.
U.S. House of Representatives
2016-06-15
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		IV
		114th CONGRESS
		2d Session
		H. RES. 787
		IN THE HOUSE OF REPRESENTATIVES
		
			June 15, 2016
			Ms. Jackson Lee (for herself, Mr. Rangel, Ms. Norton, Ms. Loretta Sanchez of California, Mr. Pallone, Mr. Meeks, Mr. Johnson of Georgia, Mrs. Beatty, Mr. Clay, Mr. Bishop of Georgia, Mr. Cummings, Mrs. Lawrence, Mr. Veasey, Mr. Crowley, Mr. Honda, Ms. Adams, Ms. Edwards, Ms. Sewell of Alabama, Mrs. Watson Coleman, Mr. Gutiérrez, Ms. Fudge, Mr. Hinojosa, Mr. Jeffries, Ms. Brownley of California, Mr. Pocan, Mr. Connolly, Mr. Gallego, Mr. Gene Green of Texas, Mr. Israel, Mr. Danny K. Davis of Illinois, Mr. Kildee, Mrs. Dingell, Ms. Brown of Florida, Mr. Nadler, Mr. Cohen, Mr. Cuellar, Mr. Blumenauer, Ms. Hahn, Ms. Kelly of Illinois, Mr. Kilmer, Mr. Butterfield, Mr. Engel, Ms. Lee, Ms. Duckworth, Ms. Lofgren, Mr. Conyers, Mr. Richmond, Ms. Plaskett, Mr. Ted Lieu of California, Ms. McCollum, Mr. Larsen of Washington, Mr. Fattah, Mr. Van Hollen, Mr. Hastings, Mr. Olson, Mr. Lewis, Mr. Al Green of Texas, and Mr. Weber of Texas) submitted the following resolution; which was referred to the Committee on Oversight and Government Reform
		
		RESOLUTION
		Recognizing June 19, 2016, as this year’s observance of the historical significance of Juneteenth
			 Independence Day.
	
	
 Whereas news of the end of slavery did not reach frontier areas of the United States, and in particular the Southwestern States, for more than 21⁄2 years after President Lincoln's Emancipation Proclamation, which was issued on January 1, 1863, and months after the conclusion of the Civil War;
 Whereas, on June 19, 1865, Union soldiers led by Major General Gordon Granger arrived in Galveston, Texas, with news that the Civil War had ended and that the enslaved were free;
 Whereas African-Americans who had been slaves in the Southwest celebrated June 19th, commonly known as Juneteenth Independence Day, as the anniversary of their emancipation;
 Whereas African-Americans from the Southwest continue the tradition of celebrating Juneteenth Independence Day as inspiration and encouragement for future generations;
 Whereas for more than 150 years, Juneteenth Independence Day celebrations have been held to honor African-American freedom while encouraging self-development and respect for all cultures; and
 Whereas the faith and strength of character demonstrated by former slaves remains an example for all people of the United States, regardless of background, religion, or race: Now, therefore, be it
	
 That— (1)the House of Representatives—
 (A)recognizes the historical significance of Juneteenth Independence Day to the Nation; (B)supports the continued celebration of Juneteenth Independence Day to provide an opportunity for the people of the United States to learn more about the past and to better understand the experiences that have shaped the Nation; and
 (C)encourages the people of the United States to observe Juneteenth Independence Day with appropriate ceremonies, activities, and programs; and
 (2)it is the sense of the House of Representatives that— (A)the celebration of the end of slavery is an important and enriching part of the history and heritage of the United States; and
 (B)history should be regarded as a means for understanding the past and solving the challenges of the future.
				
